The petition or motion termed "Application and Brief for Rehearing" filed *Page 36 
by appellant does not question the soundness of the opinion and judgment of this court but embodied a statement of fact and seeks the advice of this court as to whether or not the facts stated constitute a compliance with the mandate of the peremptory writ issued by the Circuit Court of Calhoun County. This is not an application for rehearing within Rule No. 38, Code 1940, Tit. 7 Appendix. Redd Chemical  Nitrate Co. v. W. T. Clay Mercantile Co. et al., 219 Ala. 478, 122 So. 652. Moreover the answer to the petition controverts some of the facts stated, presenting questions within the province and power of the circuit court, and it is for that court to determine whether or not the respondents have complied with the mandate of the writ. The petition is, therefore, dismissed.
GARDNER, C. J., and LIVINGSTON, LAWSON and STAKELY, JJ., concur.